Citation Nr: 1448061	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-05 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a separate, compensable disability rating for neurologic abnormalities associated with service-connected degenerative disc disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1978 to May 1982, and in the United States Army from December 1982 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent part, granted service connection and assigned initial noncompensable disability ratings for degenerative disc disease of the lumbar spine and a mass on the right corpus tunica, effective October 1, 2006.  The RO also granted service connection and assigned an initial 10 percent rating for posttraumatic stress disorder (PTSD), effective October 1, 2006, and denied service connection for an abdominal condition.  In a January 2011 decision, the RO increased the Veteran's rating for his degenerative disc disease of the lumbar spine to 10 percent, effective October 1, 2006.  The Veteran subsequently perfected an appeal as to these issues.

In a March 2014 decision, the Board granted a 20 percent rating for mass of the right corpus tunica, denied a rating in excess of 10 percent for degenerative disc disease of the lumbar spine, and granted service connection for an abdominal disability with a 20 percent rating.  The Board also remanded the issue of a higher initial rating for PTSD for additional development.  In such decision, the Board also determined that it did not have jurisdiction over the issue of neurologic abnormalities associated with the Veteran's service-connected lumbar spine disability and, accordingly, referred that issue to the agency of original jurisdiction (AOJ) for appropriate action.  

The Veteran appealed the March 2014 Board decision to the Court.  In August 2014, the Court granted a July 2014 Joint Motion for Partial Remand (Joint Motion) filed by representatives for both parties (the Veteran and the Secretary of VA), which vacated the portion of the March 2014 Board decision that declined jurisdiction over the issue of neurologic abnormalities associated with the service-connected lumbar spine disability and remanded that issue to the Board for action consistent with the Joint Motion.  The Joint Motion specifically noted the Veteran was not appealing the issues involving the mass on the right corpus tunia, abdominal disability, or lumbar spine disability, and, as the Board remanded the PTSD issue, such was not before the Court.   

Therefore, the sole issue of entitlement to a separate, compensable disability rating for neurologic abnormalities associated with service-connected degenerative disc disease of the lumbar spine now returns to the Board for adjudication.  Moreover, relevant to the issue of entitlement to a rating in excess of 10 percent for PTSD that was remanded in March 2014, the Board notes that the development ordered has not yet been completed and it has not been recertified to the Board.  Therefore, such issue is not properly before the Board at this time.  

The Board notes that the Veteran also has a paperless claims file contained on Virtual VA and the Veterans Benefits Management System (VBMS), which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  An October 2014 review of VBMS reveals the July 2014 Joint Motion for Partial Remand and August 2014 Court Order, while Virtual VA contains a September 2014 brief submitted by the Veteran's representative.  The remainder of the documents in the electronic claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, in August 2014, the Court granted the parties' Joint Motion, which vacated the portion of the March 2014 Board decision that declined jurisdiction over the issue of neurologic abnormalities associated with the service-connected lumbar spine disability.  The Court determined that the Board had jurisdiction over such issue as part and parcel of the increased rating claim for the service-connected lumbar spine disability and that the Board should have adjudicated or remanded that issue, as opposed to referring the issue to the AOJ.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, General Rating Formula for Diseases and Injuries of the Spine, Note (1) ( any associated objective neurologic abnormalities should be evaluated separately under an appropriate diagnostic code.

Accordingly, the issue of entitlement to a separate, compensable disability rating for neurologic abnormalities associated with service-connected degenerative disc disease of the lumbar spine is now before the Board for adjudication.  

Review of the record shows the Veteran has reported experiencing numbness in his bilateral lower extremities.  See statements of the Veteran dated October 2007 and September 2008.  While the June 2006 VA examination did not reveal any motor or sensory loss in either lower extremity, an October 2009 examination revealed tingling and dyesthesia corresponding to dermatome L3 and L4 in the left lower extremity, which was diagnosed as chronic lumbar spine with radiculopathy of the L4/5 on the left side with disk degeneration of L4/5 and L5/S1.  

While the evidentiary record contains subjective and objective evidence of neurologic symptoms in the bilateral lower extremities, the Board finds that a comprehensive VA examination is needed to determine the nature and severity of any neurologic abnormalities associated with the Veteran's service-connected lumbar spine disability.  In this regard, the Board finds that additional information and evidence is needed to determine if a separate, compensable disability rating is warranted for any neurologic abnormality associated with his service-connected lumbar spine disability, including which nerve(s) are involved and the degree of paralysis caused by each abnormality.  In light of the foregoing, the Board concludes the Veteran should be afforded a VA peripheral nerves examination to determine the current nature and severity of any neurologic abnormality associated with his service-connected lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board also notes that there may be outstanding records referable to such claim.  Specifically, the record contains treatment records from the Landstuhl Regional Medical Center, an overseas military hospital operated by the United States Army, dated from April 2004 to April 2007.  As treatment records dated from April 2007 to the present likely exist, while on remand, the AOJ must obtain all outstanding, pertinent records of evaluation and/or treatment, dated since April 2007.  Furthermore, to ensure that the evidentiary record is complete, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  See 38 U.S.C.A. § 5103(b)(1).  Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he identify any healthcare provider who has treated him for any neurologic abnormalities or symptoms associated with his service-connected lumbar spine disability.  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding treatment records from the Landstuhl Regional Medical Center, dated from April 2007 to the present. 

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine whether he has neurologic abnormalities associated with his back disability and, if so, the nature and severity of such abnormalities.  The record, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

(A)  The examiner should identify all currently diagnosed neurological disorders manifested as a result of the Veteran's degenerative disc disease of the lumbar spine, to include bladder or bowel impairment, erectile dysfunction, and/or radiculopathy affecting the left and/or right lower extremities.

(B)  For each diagnosed neurological abnormality associated with the Veteran's degenerative disc disease of the lumbar spine, the examiner should identify the nerve affected and discuss the severity of such abnormality.  

If radiculopathy of the lower extremity(ies) is diagnosed, the examiner should also indicate whether such results in complete or incomplete paralysis of the affected nerve and, if such is considered to be incomplete, whether it is mild, moderate, moderately severe, or severe.  

The examiner should also comment upon the frequency and severity of all other neurological impairments associated with the Veteran's lumbar spine disability, including any bowel or bladder abnormalities or erectile dysfunction.  

In answering the foregoing, the examining physician must take into consideration the Veteran's lay statements.  A rationale must be provided for any opinion offered.   

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



